Judgment and order (one paper) of the Supreme Court, Kings County, dated January 12, 1968, modified, on the law, by striking out that portion of the second decretal paragraph which dismissed the amended complaint on the merits (cf. Cahill v. Regan, 4 A D 2d 328, affd. 5 N Y 2d 292; New York Cent. R. R. Co. v. Lefkowitz, 28 A D 2d 735, affd. 23 N Y 2d 1). As so modified, judgment and order affirmed, on the opinion of the Justice at Special Term (Old Dutch Lands v. City of New York, 55 Misc 2d 384), with a separate bill of costs to respondents filing separate briefs against appellant-respondent. Six orders of the same court dated April 17, 1968 affirmed, without costs. No opinion. Christ, Acting P. J., Brennan, Rabin, Benjamin and Martuscello, JJ., concur.